Case 20-21595-GLT          Doc 67    Filed 06/08/20 Entered 06/08/20 16:38:59               Desc Main
                                    Document      Page 1 of 12


 3584734.1



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                    ) ELECTRONICALLY FILED
                                                           )
 MAJESTIC HILLS, LLC,                                      )
                                                           )
                   Debtor.                                 ) Case No. 20-21595-GLT
                                                           )
 --------------------------------------------------------- )
                                                           ) Chapter 11
 MAJESTIC HILLS, LLC,                                      )
                                     Movant,               )
                                                           )
 vs.                                                       ) Hearing Date: June 18, 2020 at 10:00 AM
                                                           )
 MUTUAL BENEFIT INSURANCE                                  ) Related to Doc. No. 10 and 12
 COMPANY,                                                  )
                                     Respondent            )
 vs.                                                       )
                                                           )
 WESTFIELD INSURANCE COMPANY,                              )
                                     Respondent            )
                                                           )

      OBJECTION OF DOUGLAS E. GRIMES AND SUZANNE M. GRIMES TO
   DEBTOR’S MOTIONS FOR AN ORDER (I) APPROVING THE ASSUMPTION OF
  THE SETTLEMENT AGREEMENT AND RELEASE BETWEEN THE DEBTOR AND
    MUTUAL BENEFIT INSURANCE COMPANY AND WESTFIELD INSURANCE
   COMPANY, (II) APPROVING THE SALE OF CERTAIN INSURANCE POLICIES,
   AND (III) ISSUING AN INJUNCTION PURSUANT TO THE SALE OF CERTAIN
                           INSURANCE POLICIES

             AND NOW COMES creditors and parties in interest Douglas E. Grimes and Suzanne M.

 Grimes (the “Grimes”) by and through their attorneys, Meyer, Unkovic & Scott LLP, and files

 the within Objection to Debtor’s Motions for an Order (I) Approving the Assumption of the

 Settlement Agreement and Release Between the Debtor and Mutual Benefit Insurance Company

 and Westfield Insurance Company, (II) Approving the Sale of Certain Insurance Policies, and

 (III) Issuing an Injunction Pursuant to The Sale Of Certain Insurance Policies [Docs No 10 and

 12) (the “Settlement Motions”):
Case 20-21595-GLT        Doc 67    Filed 06/08/20 Entered 06/08/20 16:38:59            Desc Main
                                  Document      Page 2 of 12




 1. On May 21, 2020 (the “Petition Date”), the Debtor in the above-captioned matter filed with

     this Court a petition for relief under Chapter 11 of the United States Code (the “Bankruptcy

     Code”).

 2. The Grimes have a claim against the Debtor in the amount in excess of $50,000.00 as of the

     Petition Date, as more fully set forth in their Complaint filed in the Court of Common Pleas

     of Washington County, Pennsylvania captioned: Douglas E. Grimes and Suzanne M. Grimes

     v. Majestic Hill, LLC et. Al. at Case No. 2018-5757 (the “Civil Action”).

                                    FACTUAL BACKGROUND

 3. The Grimes are husband and wife and residents of Pennsylvania who own the residence and

     property at 2021 Majestic Drive, Canonsburg, Pennsylvania 15317 (the “Property”).

 4. The Debtor, Majestic Hills, LLC (“Majestic Hills”), a Pennsylvania limited liability

     company, with its principal place of business at 411 McMurray Road, Bethel Park,

     Pennsylvania 15102, is a special purpose entity created by Joseph N. DeNardo and/or JND

     Properties, LLC1 in connection with the development and ownership of the Majestic Hills

     residential community.

 5. Majestic Hills was the owner and developer of the Majestic Hills residential community

     located in North Strabane Township where the Property is located.

 6. JND, also a named defendant in the Civil Action, was the developer of the Majestic Hills

     residential community located in North Strabane Township where the Property is located.

 7. NVR, Inc. d/b/a Ryan Homes (“NVR”), a Virginia corporation with its principal place of

     business at 11700 Plaza America Drive, Suite 500, Reston, Virginia 20190, builds and sells


 1  JND Properties, LLC (“JND”), a Pennsylvania limited liability company, with its principal
 place of business at 3625 Washington Pike, Bridgeville, Pennsylvania 15017, is a special
 purpose entity created by Joseph N. DeNardo and/or Majestic Hills in connection with the
 development of the Majestic Hills residential community.
Case 20-21595-GLT       Doc 67    Filed 06/08/20 Entered 06/08/20 16:38:59             Desc Main
                                 Document      Page 3 of 12




    homes under the Ryan Homes, NVR Homes, and Heartland Homes brands was the builder of

    the Grimes’ residence on the Property and is also a named Defendant in the Civil Action.

 8. Gateway Engineers, Inc. (“Gateway”) a Pennsylvania corporation, with its principal place of

    business at 100 McMorris Rd, Pittsburgh Pennsylvania 15205, was the engineering firm

    retained by the Township of North Strabane to investigate and approve of the engineering

    plans of the Majestic Hills community and is also a named Defendant in the Civil Action.

 9. Pennsylvania Soil and Rock Incorporated (“PS&R”), a Pennsylvania corporation with its

    principal place of business located at 570 Beatty Road, Monroeville, Pennsylvania 15146,

    and Mark R. Brashear, a licensed civil engineer, provide geotechnical engineering and

    construction monitoring and testing and is also a named Defendant in the Civil Action.

 10. Alton Industries, Inc. (“Alton”), a Pennsylvania corporation, with its principal place of

    business at 11 Carlton Drive, Eighty Four, Pennsylvania 15330, performed earthwork-related

    activities on the sidehill embankment adjacent to Lots 37, 38, and 39 of the Majestic Hills

    community and is also a named defendant in the Civil Action.

 11. Majestic Hills Homeowner’s Association, Inc. (“Majestic Hills HOA”) is under the care of

    RJ Community Mgt., located at 20475 Route 19, #4, Cranberry Township, Pennsylvania

    16066.

 12. Majestic Hills, LLC; JND Properties, LLC; Joseph N. DeNardo, individually and t/b/a JND

    Properties, LLC; Shari DeNardo; NVR, Inc. t/d/b/a Ryan Homes; The Gateway Engineers,

    Inc.; The Township of North Strabane; Pennsylvania Soil and Rock Incorporated; Mark R.

    Brashear; Alton Industries, Inc.; and Majestic Hills Homeowner’s Association, Inc. are the

    Defendants in the Civil Action (hereinafter collectively referred to herein as the “Developer

    Defendants”).
Case 20-21595-GLT          Doc 67     Filed 06/08/20 Entered 06/08/20 16:38:59            Desc Main
                                     Document      Page 4 of 12




 13.      On December 23, 2004, NVR and Majestic Hills entered into a Lot Purchase Agreement

       (“LPA”) pursuant to which Majestic Hills agreed to develop and sell to NVR one hundred

       seventy-nine (179) developed single family lots (the “Lots”) situated in North Strabane

       Township, Washington County, Pennsylvania (the “Community Property”).

 14.      Pursuant to the LPA, Majestic Hills was required to complete certain Development

       Obligations as delineated in the LPA:

                                a.     to develop and improve the Lots into fully
                  improved building lots in accordance with the development plans
                  approved by the North Strabane Township and/or Washington
                  County, Pennsylvania, the Development Standards contained in
                  Exhibit “D-l” to the LPA, and other required governmental and
                  quasi-governmental agencies;

                                   b.     that all improvements will be of good
                  quality, installed in good and workmanlike manner and suitable for
                  their intended purposes;

                                  c.     to grade the Lots pursuant to the grading
                  plan approved by the North Strabane Township and/or Washington
                  County, that is Exhibit “D-2” (the “Grading Plan”) of the LPA; and

                                 d.      that the main structure of each house,
                  including attached/contiguous garages and detached garages,
                  porches, patios and decks constructed by Purchaser, exclusive of
                  outbuildings, shall be built on solid soil and not fill, provided the
                  structure constructed by Purchaser has not less than eleven (11)
                  course of block or a maximum basement depth of seven feet four
                  inches (7’4”).

 15.      All future homeowners of the Majestic Hills residential community, including the

       Grimes, were intended third-party beneficiaries of the LPA.

 16. Majestic Hills breached the LPA by failing to comply with the Development Standards as set

       forth in the LPA with respect to Lots 37, 38, and 39, as well as the adjacent sidehill

       embankment as specified herein, and generally by failing to perform in a workmanlike

       manner in accordance with the standards of the industry.
Case 20-21595-GLT          Doc 67     Filed 06/08/20 Entered 06/08/20 16:38:59           Desc Main
                                     Document      Page 5 of 12




 17. Subsequent to the execution of the LPA and pursuant to its contractual obligations

       thereunder, Majestic Hills developed the Community Property, which included Lots 37, 38,

       and 39 in the Majestic Hills community.

 18.      Lots 37, 38, and 39 were designated as being “low-side lots” and required specific

       grading standards as defined under Exhibit “D-1” of the LPA.

 19.      As the developer, Majestic Hills was responsible for the earthwork on the Community

       Property.   This included, inter alia, embankment and keyway excavation; placement of

       required underdrains and drain outlets; and placement, grading, compaction of fill, and

       compliance with all government requirements related to the same.

 20.      JND, acting by and through the DeNardos, having common ownership and control with

       Majestic Hills, engaged PS&R to provide geotechnical engineering as well as construction

       monitoring and field reporting services in connection with the development of the

       Community Property.

 21.      PS&R and Brashear provided earthwork monitoring for DeNardo and/or JND for the

       development of the Community Property.

 22.      PS&R and Brashear’s earthwork monitoring reports stated that the contractor had

       generally performed the earthwork-related construction activities in general compliance with

       accepted construction practices.

 23.      In 2005, PS&R reviewed and published geotechnical-related maps and literature relative

       to the geology, past mining activities, and soils present at the Community Property. It

       summarized its review and observations relative to the geotechnical conditions of the

       Property in a Preliminary Review submitted to JND on April 12, 2005.

 24.      During development of the Community Property, Majestic Hills and JND installed a

       sidehill embankment on Lots 37, 38, and 39.
Case 20-21595-GLT          Doc 67     Filed 06/08/20 Entered 06/08/20 16:38:59             Desc Main
                                     Document      Page 6 of 12




 25.      The sidehill embankment was planned to be approximately 18 to 20 feet thick near the

       top of the slope, and the toe (bottom) of the sidehill embankment was to be constructed along

       the southern edge of Forest Lane Drive, a road bordering the rear of Lots 37, 38, and 39.

 26.      Alton was an agent, employee, or subcontractor of Majestic Hills and performed

       earthwork-related activities on the sidehill embankment adjacent to Lots 37, 38, and 39 of the

       Majestic Hills Site, including excavating a keyway, placing underdrains and drain outlets,

       placing and compacting fill, and grading.

 27.      PS&R provided earthwork monitoring to JND related to Alton’s work on the sidehill

       embankment.

 28.      According to PS&R’s reports concerning the sidehill embankment, Alton installed an

       initial 430-foot keyway underdrain of perforated 4-inch diameter drainage pipe atop

       “nonwoven geotextile fabric” and encased the pipe in “2B limestone.”

 29.      In addition, according to PS&R’s reports concerning the sidehill embankment, Alton

       installed a second 500-foot long section of perforated 4-inch diameter drainage pipe encased

       in “2B limestone” for “further stability and groundwater infiltration.”

 30.      Alton placed embankment fill in 10- to 12-inch thick loose lifts and compacted that fill.

 31.      PS&R’s earthwork monitoring reports stated that Alton had performed the earthwork-

       related construction activities in general compliance with accepted construction practices.

 32.      NVR built the planned community in phases and not all at once.

 33.      In 2006, Majestic Hills conveyed to NVR the finished building pads for Lots 37, 38, and

 34.      At the time of NVR’s acquisition of Lots 37, 38, and 39, Majestic Hills and PS&R

       certified to NVR that Lots 37, 38, and 39 were buildable.

 35.      Thereafter, NVR began construction of detached single family dwellings on Lots 37, 38,

       and 39.
Case 20-21595-GLT          Doc 67     Filed 06/08/20 Entered 06/08/20 16:38:59             Desc Main
                                     Document      Page 7 of 12




 36.      Each of these dwellings was built upon the sidehill embankment previously installed by

       Majestic Hills, JND, and Alton.

 37.      The construction of the residence on Lot 38 was completed on or about October 25, 2006.

 38.      Lots 37, 38 and 39, and the homes built thereon, were sold to NVR’s third-party

       customers.

 39.      Lot 39 is now identified as 2019 Majestic Drive, Canonsburg, Pennsylvania; Lot 38 is

       now identified as 2021 Majestic Drive, Canonsburg, Pennsylvania (the Property at issue in

       this Complaint); and Lot 37 is now identified as 1024 Oakwood Drive, Canonsburg,

       Pennsylvania.

 40.      The natural landscape of the hillside where the development was planned, engineered,

       and constructed contained slopes with “(landslide soils) and/or perched water tables.”

 41.      Accordingly, the Developer Defendants were all aware that it was essential that the

       proposed fill embankments not trap any water that is presently finding an outlet to the

       surface.

 42.      The slopes should have been stable if the fill is properly benched, drained and compacted.

 43.      Moreover, all of the Developer Defendants were aware that there was a “potential for

       high water tables throughout the site.

 44.      The Developer Defendants knew or should have known of these conditions when

       constructing and developing the planned community and the homes among the hillside.

 45.      Despite this knowledge, the Developer Defendants failed to include a subsurface material

       or other remedy to allow water to appropriately dissipate.

 46.      In addition, Developer Defendants failed to advise as to the proper material to place

       within the fill behind the homes among the hillside, despite acknowledgement of the water

       conditions and potential for landslides.
Case 20-21595-GLT           Doc 67       Filed 06/08/20 Entered 06/08/20 16:38:59            Desc Main
                                        Document      Page 8 of 12




 47.      Further, the Developer Defendants failed to install sufficient drainage throughout the

       development.

 48.      As a result, the development is frequently over-saturated with water.

 49.      In the construction and sale of the properties and homes along the hillside, the Developer

       Defendants failed to properly disclose and/or misled those who purchased their homes that

       the hillside was stable and/or any issues were appropriately rectified.

 50. The combination of the Developer Defendants’ failure to install the correct fill behind each

       home, the failure to install proper drainage, and other negligence resulted in, and continues to

       cause, the landslide at issue.

 51.      Subsequent to the completion of the construction of the homes on Lots 37, 38, and 39 and

       their sale, two small landslides occurred at the sidehill embankment.

 52.      Approximately within the past three years, Majestic Hills and/or JND attempted to repair

       the sidehill embankment. Such repairs included, but were not limited to, further excavation of

       the subject embankment and installation of additional drainage pipe and a drainage pipe

       outlet without a permit, without approved engineering design plans, and without sediment

       controls.

 53. On or about September 23, 2015, the Grimes purchased from the McCombs the Property,

       also known as Lot No. 38.

 54.       Sometime in mid to late June 2018, a catastrophic land movement occurred resulting in

       an active landslide adjacent to and directly affecting Lots 37, Lot 38, and Lot 39.

 55.      The back yards of those homes slid onto Forest Lane Drive.

 56.      This landslide created an imminently dangerous situation threatening lives and property.

 57.      The Grimes were required to vacate their home.

 58.      The Grimes vacated their home and ceased residing there as of June 2018.
Case 20-21595-GLT            Doc 67    Filed 06/08/20 Entered 06/08/20 16:38:59           Desc Main
                                      Document      Page 9 of 12




 59.       On August 29, 2018, the homes constructed on Lots 37, 38, and 39 were condemned by

       North Strabane Township as they were deemed to be uninhabitable and dangerous as a direct

       result of the landslide.

 60.       After the landslide, a geotechnical investigation was conducted by Michael Baker

       International and determined that the homes were unsafe for occupancy, resulting in their

       being condemned.

 61.       The Township announced its plan to demolish the homes sometime prior to the end of

       October, 2018, and on or about October 5, 2018, two of the three homes were demolished,

       which included the Grimes’.

 62.       As a result of these acts and omissions of the Developer Defendants as set forth above, as

       well as the Developer Defendants’ failure to remedy or cure the defects, the Grimes have

       incurred considerable expense in order to prevent and mitigate the consequences of the

       potential catastrophe of the active landslide.

 63.       The hillside continues to move and has caused and will continue to cause costs and

       damages to the Grimes as their Property is rendered valueless.

 64.       A number of the claims against Majestic Hills are breach of contract and personal-injury

       claims arising out of or related to the Landslide (the "Civil Claims") including the claims of

       the Grimes. A number of the claimants in the Civil Claims have filed lawsuits against

       Majestic Hills including the Civil Action filed by the Grimes prior to the Petition Date (the

       “Civil Claimants”).

 65.       The Civil Claims are potentially covered under a number of insurance policies issued to

       Majestic Hills.

 66. The policies, with varying policy periods were purchased by Majestic Hills from at least two

       different insurers including Mutual Benefit and Westfield Insurance.
Case 20-21595-GLT           Doc 67    Filed 06/08/20 Entered 06/08/20 16:38:59           Desc Main
                                     Document     Page 10 of 12




 67.      On May 21, 2020, the same date the Bankruptcy Petition was filed, Majestic Hills filed

       the Settlement Motions, seeking the Bankruptcy Court's approval of two settlement

       agreements at Docket No. 10 and 12 (collectively, the "Proposed Settlement"), albeit styled

       as motions to approve the assumption of the settlement agreement.

 68.      Despite the pendency of the Civil Action and other lawsuits by the other Civil Claimants

       neither the Grimes nor any of the other Civil Claimants were aware of or permitted to

       participate in the negotiation of the proposed settlement agreements (the “Proposed

       Settlement Agreements”).

 69.      The Proposed Settlement Agreements were intended to form the basis of the Chapter 11

       plan, which is was also filed on the Petition Date which is intended to (among other things)

       provide for a resolution of all of the Civil Claims.

 70.      Neither the Grimes nor any other Civil Claimant was invited to participate in the

       negotiation of the Proposed Settlement Agreements or provided any information about the

       Proposed Settlement Agreements other than the generic summary provided in the Settlement

       Motions.

 71.      At this time, the Grimes: (1) have not been provided any information regarding the

       Proposed Settlement Agreements other than the summary set forth in the Settlement Motions;

       (2) are unable to evaluate the Proposed Settlement Agreements based upon the limited

       information provided to date; and (3) object to the Settlement Motions and the Proposed

       Settlement Agreements to the extent that the Proposed Settlement Agreements, or the

       proposed Chapter 11 plan it calls for, in any way seek to alter the rights of the Grimes for

       claims against the insurance policies, or the rights, duties, obligations, or privileges

       thereunder.
Case 20-21595-GLT          Doc 67    Filed 06/08/20 Entered 06/08/20 16:38:59           Desc Main
                                    Document     Page 11 of 12




                                  Standard for Approval of Settlement

 72.      Pursuant to Bankruptcy Rule 9019(a), approval of a settlement agreement is within the

       sound discretion of the Court. See, Connecticut General Life Insurance Company v. United

       Companies Fin. Corp. (In re Foster Mort. Corp.), 68 F.3d 914, 917 (5th Cir. 1995); LaSalle

       National Bank v. Holland (In re American Reserve Corp.), 841 F.2d 159, 162 (7th Cir.

       1987); In re Neshaminy Office Building Associates, 62 B.R. 798, 803 (E.D. Pa. 1986).

 73.      The standard for approval of a compromise is whether the proposed settlement is “fair

       and equitable” and “in the best interest of the estate.” Protective Comm. For Independent

       Stockholders of TNT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1986).

 74.      In considering the fairness, reasonableness and adequacy of a settlement, courts in the

       Third Circuit have considered the following factors:

              a. The probability of success in the litigation;

              b. The difficulties to be encountered in collecting;

              c. The complexity of the litigation involved, and the expense,

              inconvenience and delay necessarily attending it; and

              d. The paramount interest of the creditors.

 Official Unsecured Creditors Committee of Pennsylvania Truck Lines, Inc. v. Pennsylvania

 Truck Lines, Inc. (In re Pennsylvania Truck Lines, Inc.), 150 B.R. 595 (E.D. Pa. 1992), aff’d, 8

 F.3d 812 (3d Cir. 1993); In re Grant Broadcasting of Philadelphia, Inc., 71 B.R. 390 (Bankr.

 E.D. Pa. 1987).        The settlement should fall “within the reasonable range of litigation

 possibilities.” In re Penn Central Transportation Company, 596 F.2d 1102, 1114 (3d Cir. 1979)

 (citations omitted).
Case 20-21595-GLT          Doc 67     Filed 06/08/20 Entered 06/08/20 16:38:59              Desc Main
                                     Document     Page 12 of 12




 75.      In the present case, the Debtor has failed to provide sufficient information for creditors or

       other parties in interest to evaluate whether the Proposed Settlement Agreements meet the

       requisite standards for approval.

 76.      Accordingly, the Grimes respectfully request that this Honorable Court deny the

       Settlement Motions until the Grimes and other creditors and parties in interest have been

       provided with sufficient information to evaluate the Proposed Settlement Agreements.

                                           Respectfully submitted,

                                                  MEYER, UNKOVIC & SCOTT LLP


 Dated: June 8, 2020                              By:    /s/ Gary M. Sanderson
                                                         Robert E. Dauer, Jr., Esquire
                                                         Pa. ID # 61699
                                                         Jason M. Yarbrough, Esquire
                                                         Pa. ID #93160
                                                         Gary M. Sanderson, Esquire
                                                         Pa. ID # 313591
                                                         535 Smithfield Street, Suite 1300
                                                         Pittsburgh, Pennsylvania 15222-2315
                                                         TEL: (412) 456-2800
                                                         FAX: (412) 456-2864
                                                         E-Mail: red@muslaw.com
                                                                  jmy@muslaw.com
                                                                  gms@muslaw.com

                                                  Attorneys for: Douglas E. Grimes and Suzanne M.
                                                  Grimes
